Thomas Wade was the teacher of a school in Franklin County for a community lying on the dividing line between that county and Titus County, and for his salary he held sum due him $109.64 was in the hands of the treasurer of Titus County, on account, of the tuition of children transferred from that county. Sayles' Civ. Stats., art. 3734.
Wade, without having the vouchers with him, applied to the county treasurer of Franklin County an order upon the treasurer of Titus County for the amount of money held by him as aforesaid, promising the treasurer of Franklin County that if he would give him the order he would bring his vouchers to him and surrender them. Upon the faith of this promise Stringer, the treasurer of Franklin County, gave Wade an order to the treasurer of Titus County for the money in his hands, which Wade collected, but instead of delivering the vouchers to Stringer he, after he had received the money, sold and delivered them to Morris, the appellee, who had no notice of the foregoing transactions. Morris demanded the money, represented by the vouchers, of the treasurer of Franklin County, who paid him a small amount then in his hands belonging to that, county, but refused to pay him the amount coming from Titus County as aforesaid. This suit was brought by Morris against Stringer and the sureties upon his official bond to collect the last named amount.
The cause was appealed to the District Court and there tried without a jury, and a judgment was rendered for the plaintiff.
The record contains the following conclusion of the judge: "If the plaintiff bought said vouchers after they had been paid by W.B. Stringer, then said Stringer was guilty of official negligence in paying the same and in not taking them up and cancelling them as required by law, which would render him and his bondsmen liable to any person who might be injured by such negligence."
Appellee calls our attention to the Act of the 5th of April, 1889, amending article 975 of the Revised Statutes, and reading as follows:
"Article 975. The county treasurer shall keep accurate accounts showing all the transactions of his office in detail, and all warrants by him paid off shall be punched at the time he pays them, and the vouchers relating to and accompanying each report shall be presented to the Commissioners Court with the corresponding report, when it shall be the duty of said court to compare the vouchers with the report, and all proper vouchers shall be allowed and the treasurer credited with the amount thereof." *Page 41 
The purpose of this statute is to protect the county in its settlements with the treasurer. Such vouchers can not be treated as negotiable paper. When the teacher was paid the debt was discharged, whether the vouchers were surrendered or not, and owning no debt he could not by transferring the vouchers create one or invest the purchaser with what he did not own himself. The purchaser who saw proper to act upon the possession and appearance of the vouchers without making an investigation with regard to the actual continued existence of the debt must submit to the consequences resulting from its having been in fact paid.
There did not exist any relation between the treasurer and Morris that would give the latter a cause of action against the former for damages occasioned by his negligence. The treasurer owed no duty with regard to the vouchers to Morris. Nor do we think that the loss that was subsequently incurred by him by purchasing the debt can be treated as the ordinary or probable consequence of the failure of the treasurer to take up and punch the vouchers.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered October 30, 1891.